PER CURIAM.
Order reversed, with $10 costs disbursements, and motion denied, with $10 costs. Held that, the complaint not being subdivided into separately numbered) paragraphs, the denials of the answer are to be deemed to apply to all the material allegations of the complaint, and, even if considered as denials of knowledge or information sufficient to form a belief, are sufficient to raise an issue as to the allegations of transfer to and ownership by plaintiff. See Rochkind v. Perlman, 123 App. Div. 808, 108 N. Y. Supp. 224, 1151; Curran v. Art, 141 App. Div. 659, 125 N. Y. Supp. 993.